                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

KEMO D. WHIRL,

               Plaintiff,

       v.                                               Case No. 3:18-cv-01282-JPG-RJD

EQUIFAX INFORMATION SERVICES,

               Defendant.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Plaintiff Kemo Whirl—a pro se prisoner in the custody of the state of Illinois—sued

defendant Equifax Information Services for an alleged violation of the Fair Credit Reporting Act,

15 U.S.C. § 1681 et seq. The parties settled this case, and the Court entered a 60-day order

giving the parties time to consummate the settlement. At the end of that 60-day period, Whirl

filed a motion to dismiss, stating: “[a]s of July 2nd, 2019[,] the parties were able to consummate

said settlement agreement…” and “[a]s part of said settlement agreement, Plaintiff agreed that he

would file a motion to dismiss with prejudice against the Defendant within 5 days of

consummating the settlement agreement.” (ECF No. 51.)

       But now, Whirl has filed a post-judgment motion—this time stating that he has not

received “any correspondence from the Defendant in reference to consummating the

settlement,” so he wants the Court to re-open this case. (ECF No. 52.) That directly contradicts

what Whirl told this Court in his motion to dismiss, which he signed and submitted. The Court

will not assume that Whirl committed perjury in his motion to dismiss, and accordingly will

DENY his post-judgment motion to re-open this case. (ECF No. 52.)

IT IS SO ORDERED.


                                                1
DATED: JULY 23, 2019

                       s/ J. Phil Gilbert
                       J. PHIL GILBERT
                       U.S. DISTRICT JUDGE




                         2
